UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6786


RONNIE SYLVIA,

                   Plaintiff – Appellant,

             v.

TOMMY MADDOX; TONI BANKS; D. WEAVER; N. AUSTIN,

                   Defendants – Appellees,

             and

KEITH WHITENER,

                   Defendant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:05-cv-00013-GCM)


Submitted:    October 15, 2009                Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Michael Brandt, ROBINSON & BRANDT, PSC, Covington,
Kentucky, for Appellant. James Philip Allen, Assistant Attorney
General, Joseph Edward Elder, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronnie     Sylvia     seeks    to    appeal       the    district    court’s

orders    dismissing       his    42    U.S.C.    §    1983    (2006)    complaint      and

denying his motion for reconsideration.                       We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         This appeal period

is “mandatory and jurisdictional.”                     Browder v. Dir., Dep’t of

Corr.,    434    U.S.      257,   264    (1978)       (quoting       United    States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s orders were entered on the docket

on August 7, 2007, and August 28, 2007.                        The notice of appeal

was filed no sooner than April 9, 2009.                        Because Sylvia failed

to file a timely notice of appeal or to obtain an extension or

reopening       of   the    appeal       period,       we     deny    his     motion    for

appointment of counsel and dismiss the appeal.                        We dispense with

oral     argument     because      the    facts       and   legal      contentions      are

adequately presented in the materials before the court and oral

argument would not aid the decisional process.

                                                                                DISMISSED

                                            2